                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                               No. CR20-3053-LTS

 vs.
                                                    ORDER ON REPORT AND
 SCOTT WAYNE LANEY,                                  RECOMMENDATION
               Defendant.



       This matter is before me on a Report and Recommendation (R&R) in which the
Honorable Kelly K.E. Mahoney, Chief United States Magistrate Judge, recommends that
I grant defendant’s motion (Doc. 28) to dismiss the indictment. The Government has
filed objections (Doc. 51) and Laney has filed a response (Doc. 52).


                                 I.     BACKGROUND
       On December 8, 2020, the grand jury returned an indictment (Doc. 2) against
Laney alleging one count of failure to register as a sex offender in violation of 18 U.S.C.
§ 2250(a).   On January 13, 2021, Laney filed a motion (Doc. 28) to dismiss the
indictment. On January 27, 2021, the Government filed a response (Doc. 32) and a
superseding indictment (Doc. 36) clarifying the underlying Minnesota statute that
allegedly obligated Laney to register as a sex offender pursuant to the Sex Offender
Registration and Notification Act (SORNA). Laney then filed a reply (Doc. 45) to the
Government’s response. Judge Mahoney issued her R&R (Doc. 46) on March 26, 2021.
Trial is scheduled for June 7, 2021.




       Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 1 of 14
                        II.    APPLICABLE STANDARDS
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1); see also Fed. R. Crim. P. 59(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 150 (1985).



                                             2

     Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 2 of 14
                                    III.   THE R&R
       Judge Mahoney began by describing Laney’s underlying criminal conviction. He
was convicted of first degree criminal sexual conduct in violation of Minnesota Statute
section 609.342(1)(g). His offense conduct involved inserting his finger into his 11-
month-old daughter’s vagina while giving her a bath. Laney pleaded guilty to subsection
(g), which criminalized “sexual penetration with another person, or . . . sexual contact
with a person under 13 years of age” when “the actor has a significant relationship to the
complainant and the complainant was under 16 years of age at the time of the sexual
penetration.” Minn. Stat. § 609.342(1)(g) (1998). This conviction required Laney to
register as a sex offender under SORNA upon his release from prison on June 6, 2005.
Doc. 46 at 2. The parties dispute whether Laney is a tier I offender, required to register
for 15 years, or a tier III offender, required to register for life. The indictment and
superseding indictment allege that Laney failed to register from June 21, 2020, to October
16, 2020. Id. at 3 (citing Docs. 2, 36).
       Judge Mahoney concluded Laney is a tier I offender. She explained that courts
determine whether a defendant is a tier II or tier III offender by comparing the defendant’s
prior conviction to certain enumerated federal crimes. If the conviction does not fit an
enumerated federal crime, it falls under the catch-all provision of tier I. See id. at 3-4.
In comparing the prior conviction to federal crimes, courts use either the categorical
approach or the circumstance-specific approach.        The categorical approach requires
comparing elements of the prior offense with elements of a listed offense.              The
circumstance-specific approach requires examining the circumstances of the prior
offense. Judge Mahoney explained that defendant would be considered a tier III offender
if his prior conviction “is comparable to or more severe than . . . abusive sexual contact
(as described in [18 U.S.C. § 2241]) against a minor who has not attained the age of 13
years.” Id. (quoting 34 U.S.C. § 20911(4)(A)(ii)). Subsection (c) of 18 U.S.C. § 2241
prohibits “knowingly engag[ing] in a sexual [contact] with another person who has not
attained the age of 12 years.”     Id. (quoting 18 U.S.C. § 2244(a)(5); 18 U.S.C. §
                                             3

     Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 3 of 14
2241(c)).1 Laney argues that because his prior conviction required proof of sexual contact
with another person “under 16 years of age” and the federal statute requires proof of
sexual contact with a person under 12 years old, the elements do not match under the
categorical approach. The Government argues there is a match under the circumstance-
specific approach because the victim was only 11 months old.
       Judge Mahoney explained the Eighth Circuit has not determined when to apply the
categorical approach or the circumstance-specific approach to tier determinations. Id. at
5-6 (noting that neither United States v. Hall, 772 F. App’x 375 (8th Cir. 2019), nor
United States v. Lowry, 595 F.3d 863 (8th Cir. 2010), directly addressed the issue).
Judge Mahoney examined cases in which courts considered the two approaches with
regard to other aspects of SORNA – such as determining whether a defendant’s prior
conviction involves conduct that meets the definition of “sex offender” and requires a
defendant to register under SORNA. She noted that the definitions identify the applicable
approach. For example, under 34 U.S.C. § 20911(7)(I), a “specified offense against a
minor” 2 includes “[a]ny conduct that by its nature is a sex offense against a minor.”
This statutory language (referencing conduct) demonstrates that Congress intended a
circumstance-specific approach.
       Under 34 U.S.C. § 20911(5)(A)(i), a person meets the definition of a sex offender
if convicted of “a criminal offense that has an element involving a sexual act or sexual
contact with another.”     This statutory language (referencing elements) demonstrates
Congress intended a categorical approach. Id. at 7. Judge Mahoney noted that courts
have also applied the circumstance-specific approach when determining whether the
exception to the definition of “sex offender” under 34 U.S.C. § 20911(5)(c) applies. The



1
 The Government does not contend that Laney’s prior offense is comparable to any other tier II
or tier III offenses.
2
 A “sex offense” includes “a criminal offense that is a specified offense against a minor.” 34
U.S.C. § 20911(5)(ii).
                                              4

      Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 4 of 14
exception states: “[a]n offense involving consensual sexual conduct is not a sex offense
for purposes of [SORNA] if the victim was an adult, unless the adult was under the
custodial authority of the offender at the time of the offense, or if the victim was at least
13 years old and the offender was not more than 4 years older than the victim.” 34
U.S.C. § 20911(5)(C). Courts have reasoned that the phrase “involving . . . conduct”
signals a circumstance-specific approach. Id. at 7-8 (citing cases).
       With regard to the tier definitions, Judge Mahoney observed that other circuit
courts of appeal have held that the categorical approach applies when determining
whether a prior conviction is “comparable to or more severe than” one of the enumerated
federal offenses listed in sections 20911(3)(A) and 20911(4)(A), but have held that the
circumstance-specific approach applies when determining whether an offense was
“committed against a minor” for purposes of section 20911(3)(A) or “against a minor
who has not attained the age of 13 years” for purposes of section 20911(4)(A)(ii). Id. at
9 (citing cases). Judge Mahoney also noted courts have recognized that the Supreme
Court has held that when a statute lists several of its “offenses” in language that refers to
generic crimes, including sections that refer specifically to an “offense described in” a
particular section, this invokes a categorical approach. Id. at 10 (citing United States v.
White, 782 F.3d 1118, 1132-33 (10th Cir. 2015)). However, a statute that uses the term
“committed” rather than “convicted” suggests Congress intended a circumstance-specific
approach. Id. She also noted that the Fifth Circuit has reasoned that the phrase “when
committed against a minor” is “conditional language” that modifies the listed offenses
and also suggests a circumstance-specific approach in determining whether the “minor”
qualifier was met before using the categorical approach. Id. at 10-11 (citing United States
v. Escalante, 933 F.3d 395, 402-04 (5th Cir. 2019)).
       Turning to the specific statutory language at issue here, a tier III offense is
“comparable to or more severe than the following offenses . . . . abusive sexual contact
(as described in [18 U.S.C. § 2244]) against a minor who has not attained the age of 13
years.”   34 U.S.C. § 20911.       Judge Mahoney found that this language supports a
                                             5

      Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 5 of 14
circumstance-specific approach to the age qualifier because no subsection of abusive
sexual contact includes an element of a victim age 12 or under. Id. at 11 (citing 18
U.S.C. §§ 2241-2244). She reasoned that to give the age qualifier any meaning, the
court must use a circumstance-specific approach. Otherwise, “only one subsection of
abusive sexual contact would ever be a categorical match to the age qualifier, and no
conviction of abusive sexual contact involving a 12-year-old victim would be a categorical
match.” Id. at 11 (citing United States v. Walker, 931 F.3d 576, 580 (7th Cir. 2019)).
       In addition to the statutory language, Judge Mahoney noted that courts also rely
on practical considerations and legislative history.     For instance, the Tenth Circuit
observed that applying the categorical approach “gives the defendant most of the benefits
of a plea bargain, strictly confines the need to consult documents from a prior proceeding,
and avoids the inequity of relying on allegations of the indictment where the defendant
may have had no reason to challenge those assertions.” Id. (quoting White, 782 F.3d at
1135). In contrast, the Tenth Circuit noted that the victim’s age is “a single fact that is
easy to prove and, in an ordinary case, [is] not easily disputed.” Id. at 12 (quoting White,
782 F.3d at 1135). Judge Mahoney noted that circuit courts have also recognized that
SORNA’s legislative history reveals that “Congress intended to punish defendants who
committed sex offenses against children more severely than other sex offenders.” Id.
(quoting White, 782 F.3d at 1134). She recommends “following the decisions of every
circuit court to address this issue and holding that as a general rule, the categorical
approach applies when comparing the defendant’s prior conviction to the enumerated
federal offenses in tier II and tier III.” Id. She further recommends holding, again in
line with every circuit court to address the issue, “that a circumstance-specific approach
applies to victim age when determining whether an offense was ‘against a minor’ or
‘against a minor who has not attained the age of 13 years’ (the age qualifiers).” Id.
       Judge Mahoney next considered whether the categorical or circumstance-specific
approach should apply when evaluating the victim’s age as an element in an enumerated
tier II or tier III offense.   She first considered a modified categorical approach as
                                             6

     Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 6 of 14
advocated by the Government. Id. at 12-13. She found the Government’s proposal was
prohibited by Descamps v. United States, 570 U.S. 254 (2013), and Mathis v. United
States, 136 S. Ct. 2243 (2016). Specifically, she noted the Government was not arguing
that Laney was convicted of one version of the statute over another, but that the court
should consider the underlying facts supporting Laney’s conviction. Id. at 13. Judge
Mahoney reasoned the modified categorical approach does not allow the court to consider
facts (such as the victim’s age) that did not have to be proved to sustain a defendant’s
conviction. Id. Because the parties agreed on the elements of the prior conviction, she
found the modified categorical approach inapplicable and concluded the Government’s
argument was better understood as advocating for a circumstance-specific approach
limited solely to determining victim age.
       Next, Judge Mahoney considered whether Laney could be considered a tier III
offender, noting that his prior conviction must be “comparable to or more severe
than . . . abusive sexual contact (as described in [18 U.S.C. § 2244]) against a minor
who has not attained the age of 13 years.”            Id. at 14 (quoting 34 U.S.C. §
20911(4)(A)(ii)).   She applied the circumstance-specific approach to the under-13
qualifier and found that it was met, as Laney’s victim was less than a year old. She then
considered the Government’s argument that the circumstance-specific approach should
continue to apply to the victim’s age, even when comparing Laney’s prior offense to the
elements of abusive sexual contact (the enumerated federal offense). Subsection (a)(5)
of this offense (through reference to 18 U.S.C. § 2241(c)) prohibits knowingly engaging
in sexual contact “with another person who has not attained the age of 12 years.”
18 U.S.C. §§ 2244(a)(5), 2241(c). The Government argues that Laney’s prior conviction
is a categorical match to subsection (a)(5) of abusive sexual contact (except with respect
to the victim’s age) and argues that the court should continue to take a fact-based approach
to victim age in deciding whether the prior conviction is “comparable” to subsection
(a)(5). Doc. 46 at 14.


                                             7

     Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 7 of 14
       Judge Mahoney noted that the circuit court decisions cited by the Government did
not address whether a circumstance-specific approach to the victim’s age continues to
apply when comparing the elements of the defendant’s prior offense to the elements of
the enumerated federal offenses (when the categorical approach usually applies). Id. at
15.   However, she noted the Seventh Circuit has addressed this precise issue and
determined that the court “must first consider whether [the prior] conviction is a
categorical match to ‘abusive sexual contact’” and if it is, only “then consider the age of
the victim to complete the tier-classification determination.” Id. at 16 (quoting Walker,
931 F.3d 581). In Walker, there was no categorical match because the predicate offense
under Colorado law required, as an element, that the child be “less than fifteen years of
age,” see Colo. Rev. Stat. § 18-3-405(1), while the applicable parts of the federal statutes
required the child “has attained the age of 12 years but has not attained the age of 16
years,” see 18 U.S.C. § 2243(a), or “has not attained the age of 12 years.” 18 U.S.C.
§ 2241(c). See id § 2244(a)(2), (3), & (5). The court reasoned that the Colorado statute
was broader than § 2243(a) because it covered sexual contact against victims under 12
while § 2243(a) did not. The Colorado statute was also broader than § 2241(c) because
it covered some victims between the ages of 12 and 15 while § 2241(c) did not. The
court concluded “a conviction under the Colorado statute doesn’t necessarily satisfy the
elements of either federal offense and so fails the categorical analysis.” Walker, 931
F.3d at 582. Therefore, age did not factor into the analysis.
       Applying Walker, Judge Mahoney explained the age qualifiers “do not create an
exception to applying the categorical approach; rather they are an independent addition
to meeting the tier II or tier III requirements.” Doc. 46 at 19. She agreed with Walker
that a person is a tier III offender “only if his prior offense matches [abusive sexual
contact] and was committed ‘against a minor who has not attained the age of 13 years.”
Id. (quoting Walker, 931 F.3d at 580). Judge Mahoney concluded the statutory language
supports employing the categorical approach without exception, even for victim age. She
recommends following the Seventh Circuit (the only circuit court to address this precise
                                             8

      Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 8 of 14
issue) and holding “that when determining the defendant’s tier classification, the
categorical approach applies when comparing the defendant’s prior sex offense to abusive
sexual contact and other enumerated federal offenses – including to victim age.” Id. at
20.
        Turning to Laney’s prior sex offense, Judge Mahoney noted that Minnesota statute
required, as an element, a victim under 16 years old. See Minn. Stat. § 609.342(1)(g)
(1998).    Judge Mahoney compared that offense to 18 U.S.C. § 2244(a)(5), which
requires, through reference to § 2241(c), a victim under 12 years old. She reasoned the
state offense is categorically broader than the federal offense because, unlike the federal
offense, it applies to conduct against victims aged 12, 13, 14 and 15. Doc. 46 at 20
(citing Walker, 931 F.3d at 582). Judge Mahoney rejected the Government’s arguments
that the categorical approach does not apply as stringently to SORNA as it does in other
contexts. Id. at 21. She also noted the Government did not contend that Laney’s prior
offense was comparable to any other tier II or tier III offense and no other tier II or tier
III offense appears to be applicable. She recommends finding that Laney’s conviction
for first degree criminal sexual conduct, in violation of Minnesota Statute section
609.342(1)(g), renders him a tier I sex offender. Because he was not required to register
under SORNA at the time alleged in the indictment, Judge Mahoney recommends that
his motion to dismiss the indictment be granted. Id. at 23.


                                     IV.   ANALYSIS
        The Government objects to the R&R arguing that the circumstance-specific
approach should be applied to the age element (rather than being treated as an additional
requirement after a categorical analysis of the age element). Doc. 51 at 8. Specifically,
the Government cites to the following language found in White:
       “the language of [SORNA] subsection [(4)(A)(ii)] suggests Congress intended
        courts to look to the actual age of the defendant’s victim, but to otherwise employ
        a generic approach to the section of the criminal code listed.” White, 782 F.3d

                                             9

       Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 9 of 14
          at 1133 (emphasis added).

       “[e]xamination of the language used to define a tier II sex offender also suggests
        that Congress intended courts to use a categorical approach to determine the sex
        offender tier, with the exception that the court should consider the specific
        circumstances to determine the victim’s age.” Id. (emphasis added).

       “subsection 3(A) evidences an intent to apply a categorical approach for purposes
        of comparing the defendant’s prior sex offense with the listed section of the
        criminal code, combined with a circumstance-specific approach with respect to
        the victim’s age.” Id. at 1134 (emphasis added) (citing Nijhawan v. Holder, 557
        U.S. 29, 37-38 (2009)).

       “even when the tier classifications refer to generic crimes that invoke a categorical
        approach, Congress intended the courts to also consider the actual age of the
        victim by looking to the specific circumstances of the defendant’s crime.” Id. at
        1134-35 (emphasis added) (citing United States v. Byun, 539 F.3d 982, 992-93
        (9th Cir. 2008)).

The Government argues that language such as “otherwise,” “except” and “exception”
supports a circumstance-specific approach to the age element rather than treating age as
an additional requirement after a categorical analysis of the age element. Doc. 51 at 8.
The Government contends that Byun, White, and Berry3 are collectively more persuasive
than Walker.
         Judge Mahoney addressed Byun.4 In that case, the defendant was convicted under
federal law of smuggling aliens for prostitution. 539 F.3d at 983-84. The victim was 17
years old but the offense did not include an element requiring a victim of a certain age.
Id. at 984. The sentencing court determined that defendant was a tier II sex offender.



3
    United States v. Berry, 814 F.3d 192, 197 (4th Cir. 2016).
4
  Out these cases, Byun is the most applicable. White and Berry involved statutes that were not
categorical matches based on elements other than age. See White, 782 F.3d at 1137 (noting that
federal crimes each required physical contact as an element while state crime did not); Berry,
814 F.3d at 200 (same).

                                                10

        Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 10 of 14
Judge Mahoney noted the defendant appealed the determination that she was a sex
offender for purposes of SORNA but did not challenge the tier determination. Doc. 46
at 17. Nonetheless, the Ninth Circuit considered the tier determination, observing that
elements of tier II offenses were similar to the defendant’s crime with the exception of
the requirement that the victim be a minor. Byun, 539 F.3d at 989. The court also
concluded that the defendant’s offense met the definition of being a “specified offense
against a minor.” Id. at 990. It acknowledged that its determination that defendant
“‘committed a specified offense against a minor’ as well as that her offense is a tier II
sex offense” “depend[ed] on an examination of the underlying facts of Byun’s crime,
which reveal[ed] that one of Byun’s victims was only 17 years old.” Id. The court found
that the statutory language pointed strongly toward utilizing a non-categorical approach
for victim age. Id. at 991 (an individual is a tier II sex offender when his or her crime
is “comparable to or more severe than” a violation of § 2423(a) “when committed against
a minor”) (emphasis in original). The court found the statutory language was more
ambiguous regarding whether to apply the categorical approach to all elements of a
“specified offense against a minor” but reasoned that the “close connection between
‘specified offense[s] against a minor’ and tier II offenses, as well as the history of the
statute” supported application of the non-categorical approach to victim age. Id.
      Judge Mahoney found Byun less persuasive than Walker for the following reasons:
      First, the court in Byun analyzed SORNA as a “civil statute creating
      registration requirements,” specifically noting that Sixth Amendment
      concerns might dictate a different outcome “[w]ere [it] interpreting a
      criminal statute” (noting such concerns in the sentencing context). [Byun,
      539 F.3d at] 993 n.14. Second, as noted, the defendant did not challenge
      the district court’s tier II determination. Finally, and most importantly, the
      court in Byun did not separately analyze whether a circumstance-specific
      approach should apply to the tier II minor qualifier (“when committed
      against a minor”) and to comparing the defendant’s crime to the enumerated
      federal offenses, instead lumping the analysis together.




                                           11

     Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 11 of 14
Doc. 46 at 18-19. This third reason is what the Walker court referred to as a “double
dip:”
        The government argues that a circumstance-specific inquiry into victim age
        resolves this case because knowing the actual ages of Walker’s victims (four
        and six) not only satisfies SORNA’s Tier III victim-age requirement, but
        also places his offense within the scope of “abusive sexual contact (as
        described in section 2244 of title 18).” See 34 U.S.C. § 20911(4)(A)(ii);
        see also 18 U.S.C. § 2244(a)(5) (sexual contact with a person who has not
        attained the age of 12 years constitutes abusive sexual contact). In other
        words, the government wants to double dip: it asks us to apply SORNA’s
        age requirement as both an independent addition to the categorical analysis
        and an exception within the categorical analysis, thereby collapsing the two-
        part inquiry outlined above.

Walker, 931 F.3d at 581. This is precisely what the Government requests here. See
Doc. 32 at 11 (“Clearly, a sexual assault against an 11-month-old is more severe than
one against a 13-year-old.”). I agree with Judge Mahoney that Walker is more on point
than Byun, Berry and White and is more persuasive based on the issues in this case. As
such, I will consider whether the Minnesota statute is “comparable to or more severe
than” . . . “abusive sexual contact (as described in [18 U.S.C. § 2244]) against a minor
who has not attained the age of 13 years,” 34 U.S.C. § 20911(4)(A)(ii), using the
categorical approach for all elements, including victim age. See Walker, 931 F.3d at
581.
        As Judge Mahoney explained, the categorical approach requires comparing the
elements of a prior offense with the elements of the listed offense. See Mathis, 136 S.
Ct. at 2248. The facts or circumstances of the crime are immaterial under the categorical
approach. Id. To apply the categorical approach, I must compare the elements of
Laney’s Minnesota conviction to those of abusive sexual contact (as described in 18
U.S.C. § 2244). A state crime is not a categorical match if its elements are broader than
those of a listed generic offense. See Mathis, 136 S. Ct. at 2251. Abusive sexual contact
under 18 U.S.C. § 2244(a)(5) requires a person to “knowingly engage in or cause sexual
contact with or by another person, if to do so would violate – subsection (c) of section
                                             12

       Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 12 of 14
2241 of this title, had the sexual contact been a sexual act.” The relevant part of section
2241(c) makes it a crime to “knowingly engage[] in a sexual act with another person who
has not attained the age of 12 years.”       Laney’s Minnesota conviction required the
following elements: (1) sexual penetration or contact, (2) with an individual under 16
years for penetration or 13 years for contact (3) with whom the defendant has a significant
relationship.
       I agree with Judge Mahoney that the Minnesota statute is categorically broader
than the federal statute and is therefore not comparable to or more severe than abusive
sexual contact, as described in 18 U.S.C. § 2244. Subdivision 1(g) of the Minnesota
statute extends to individuals under 16 years old (for sexual penetration) and under 13
years old (for sexual contact), while the federal statute requires, as an element, that the
person be under 12 years old. 18 U.S.C. § 2241(c). As noted above, the Government
does not contend that Laney’s prior offense is comparable to any other tier II or tier III
offense and I agree with Judge Mahoney that it does not, in fact, appear to be comparable
to any other offense listed under those tiers.
       Because the Minnesota statute is not comparable to or more severe than abusive
sexual contact under 18 U.S.C. § 2244, see 34 § 20911(4)(A)(ii), Laney is properly
classified as a tier I sex offender under SORNA and was required to register for 15 years
beginning June 6, 2005. See 34 U.S.C. § 20915(a)(1). This registration requirement
therefore expired before the time period alleged in both the indictment (Doc. 2) and the
superseding indictment (Doc. 36), which is June 21, 2020 to October 16, 2020. As such,
Laney is entitled to dismissal of the indictment and superseding indictment.


                                     V.     CONCLUSION
       For the reasons stated herein:
       1.       The Government’s objections (Doc. 51) to the R&R (Doc. 46) are
overruled;


                                            13

     Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 13 of 14
      2.     I accept the R&R (Doc. 46) without modification, see 28 U.S.C. §
636(b)(1);
      3.     Pursuant to Judge Mahoney’s recommendation, Laney’s motion (Doc. 28)
to dismiss the indictment is granted.



      IT IS SO ORDERED.
      DATED this 6th day of May, 2021.




                                        __________________________
                                        Leonard T. Strand, Chief Judge




                                          14

     Case 3:20-cr-03053-LTS-KEM Document 53 Filed 05/06/21 Page 14 of 14
